         Case 2:20-cv-00176-JM Document 19 Filed 04/19/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

CONSOLIDATED GRAIN AND
BARGE CO.                                                                  PLAINTIFF

V.                              CASE NO.: 2:20-CV-176-JM

CITY OF HELENA-WEST HELENA, ARKANSAS                                     DEFENDANT


                     ORDER ON JOINT MOTION TO DISMISS

      Before the Court is a Joint Motion to Dismiss. The Court, being well advised, finds

that the parties’ joint motion should be and is hereby GRANTED.



      IT IS SO ORDERED this 19th day of April, 2021.



                                        ____________________________________
                                        The Honorable James M. Moody, Jr.




Order Prepared by:
Lanny Richmond, II, Ark. Bar No. 2015137
Attorney for Defendants
P.O. Box 38
North Little Rock, AR 72115
TELEPHONE: 501-537-3784
EMAIL: lrichmond@arml.org

                                           1
